Citation Nr: 1034248	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-35 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for dental trauma.

2.  Entitlement to service connection for an acquired mental 
disorder, including depression, secondary to service-connected 
myofacial strain of the lumbar paraspinal muscles (lumbar 
strain).

3.  Entitlement to service connection for hepatitis C.

4.  What initial evaluation is warranted for lumbar strain?

5.  Entitlement to service connection for degenerative disc and 
joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to May 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  A September 2007 
rating decision granted service connection for lumbar strain and 
assigned an initial 10 percent rating, effective November 2006.  
The rating decision denied service connection for degenerative 
joint disease of the lumbar spine, an acquired mental disorder, 
and dental trauma.  A November 2007 rating decision denied 
service connection for hepatitis C.  The Veteran perfected 
separate appeals of those determinations.


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran does not 
have a dental condition or disability, to include periodontal 
disease or extracted teeth, because of combat wounds or other 
trauma during his active military service.

2.  The preponderance of the probative evidence indicates that an 
acquired mental disorder, including depression, is not related to 
an in-service disease or injury, or a service-connected 
disability.

3.  The preponderance of the probative evidence indicates that 
hepatitis C is not related to an in-service disease or injury.

4.  The Veteran's lumbar strain has been not manifested by a 
thoracolumbar range of motion on forward flexion of 0 to 60 
degrees or less, combined range of motion less than 120 degrees 
or less, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, at any time during the 
appeal period.

5.  The preponderance of the probative evidence indicates that a 
degenerative disc and joint disease of the lumbar spine is not 
related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 1131, 
1721, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 4.150 (2009).

2.  An acquired mental disorder, including depression, was not 
incurred in or aggravated by active service, nor may a psychosis 
be presumed to have been incurred in or aggravated by active 
service, and no acquired mental disorder is due to or aggravated 
by a lumbar strain  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2009).

3.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.159, 3.303.

4.  The requirements for an initial evaluation higher than 10 
percent for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Code 5237.

5.  Degenerative disc and joint disease of the lumbar spine were 
not incurred in or aggravated by active service, nor may lumbar 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA provided the Veteran VCAA notice in December 
2006, August 2007, and May 2008.  Each letter was issued prior to 
the rating decision related to the affected claim.  Each letter 
informed him of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant, what part VA 
will attempt to obtain, and notice of how disability ratings and 
effective dates are assigned in the event service connection is 
granted.  The Board finds each letter  fully content-compliant.  
38 C.F.R. § 3.159(b)(1).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  The RO informed the Veteran when efforts 
to obtain requested records were not fruitful, when VA records 
were deemed unavailable, and when no further efforts would be 
expended to obtain certain records.  See 38 C.F.R. § 3.159(d) and 
(e).  While the Veteran may not have received full notice prior 
to the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  See Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects the 
fairness of this adjudication.  Thus, the Board may address the 
merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).


Analysis

Dental Claim.

The Veteran did not  assert any particular basis for his claim, 
such as in-service trauma, though he implied it in some of his 
later submissions.  He initially noted only dental problems.

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of substance of 
body of maxilla or mandible without loss of continuity").   The 
Note immediately following, however, states, "these ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as a 
result of periodontal disease, since such loss is not considered 
disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  There is 
no evidence of record that the Veteran has loss of teeth 
resulting in loss of substance of body of maxilla or mandible.  
Therefore, the Veteran does not have a service-connected 
compensable dental disability or condition (Class I).  See 38 
C.F.R. § 17.161(a).

The Veteran has not presented any competent evidence that he has 
a dental disorder for which service-connected compensation may be 
granted.  There is no evidence of any in-service dental trauma.  
His serviced dental records note a tooth extraction, but the 
applicable regulations provide that, for these purposes, the term 
"service trauma" does not include the intended effects of therapy 
or restorative dental care and treatment provided during a 
veteran's military service.  VAOPGCPREC No. No. 5-97, 62 Fed. 
Reg. 15,566 (1997); Nielson v. Shinseki, ___ F.3d ___, 2010 WL 
2246362 (Fed. Cir. 2010); see also 38 C.F.R. § 3.306(b)(1).   
Therefore, the Veteran does not have a service-connected, non-
compensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma (Class II(a)).  38 
C.F.R. § 17.161(c).

Accordingly, the preponderance of the evidence is against the 
claim for service connection for a dental disorder.  38 C.F.R. §§ 
3.303, 4.150.  The benefit sought on appeal is denied.
Acquired Mental Disorder.

The Veteran claims entitlement to service connection for 
depression secondary to his service-connected low back strain.  
Service treatment records are entirely negative for any entries 
related to complaints, findings, or treatment for, an acquired 
mental disorder, to include depression, or symptoms of such a 
disorder.  Service personnel records note the Veteran was 
administratively discharged prior to the expiration of his 
enlistment due to an apathetic attitude towards his military 
duties.  A mental assessment noted the Veteran was free of any 
mental defect or disease, and he was diagnosed with a personality 
disorder.  

On his November 1977 Report Of Medical History for his 
examination at separation, he specifically denied any nervous 
trouble.  The November 1977 Report Of Medical Examination For 
Separation notes all areas are assessed as normal.  He was deemed 
fit for separation.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service connected.  
38 C.F.R. § 3.310.  Further, a disability which is aggravated by 
a service-connected disorder may be service connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The RO arranged a VA examination to determine if the Veteran met 
the criteria for service connection on a secondary basis.  The 
examiner noted he conducted a review of the claims file.  He also 
noted the Veteran's reported history of having an abusive 
childhood at the hand of both his biological father as well as 
his stepfather.  The Veteran reported he first received VA 
psychological treatment in 1997, and he was receiving ongoing VA 
psychiatric treatment.  VA records note multiple inpatient 
treatments for polysubstance abuse.  The Veteran's substance 
abuse led to significant conflict within his family, and resulted 
in he and his wife separating.  The examiner rendered Axis I 
diagnoses of depression not otherwise specified currently in 
partial/full remission; and alcohol, cocaine, and opiate, 
dependence, all in forced remission.

Based on his review of the Veteran's records, and the interview, 
the examiner opined it was not as least as likely as not that the 
appellant's depression was related in any way to his low back 
disorder, to include by aggravation.  The Veteran conceded that 
his initial VA psychological treatment in the late 1970s was 
related to multiple psychosocial factors, including his lengthy 
history of alcohol/drug dependence, guilt, and remorse regarding 
the effects of his substance abuse on his wife and children; as 
well as issues related to his chaotic, dysfunctional and abusive 
treatment during his childhood/adolescence.  Even the Veteran 
himself, noted the examiner, minimized the impact of his low back 
disorder on his overall dysphoria.

The preponderance of the probative evidence of record shows that 
Wallin elements 1 and 2 are present but not 3, as the examiner 
opined there is no medical nexus between the Veteran's depression 
and his service-connected low back strain.  The examiner's 
opinion is fully supported by the evidence of record, and his 
findings and opinion are fully explained.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App 295 (2008).  Thus, the Board is constrained 
to deny the claim on both a direct and secondary basis.  
38 C.F.R. §§ 3.303, 3.310.  The benefit sought on appeal is 
denied.
 
Hepatitis C.

The Veterans Benefits Administration (VBA) has published the 
following guidance for adjudicating hepatitis claims, which 
states in part as follows:

Population studies suggest [hepatitis C] HCV can be 
sexually transmitted.  However, the chance for sexual 
transmission of [HCV] is well below comparable rates for 
HIV/AIDS or hepatitis B infection. . . .  The hepatitis B 
virus is heartier and more readily transmitted than [HCV].  
While there is at least one case report of hepatitis B 
being transmitted by an airgun injection, thus far, there 
have been no case reports of HCV being transmitted by an 
airgun transmission.  The source of infection is unknown 
in about 10 percent of acute HCV cases and in 30 percent 
of chronic HCV cases.  These infections may have come from 
blood-contaminated cuts or wounds, contaminated medical 
equipment or multi-dose vials of medications.

The large majority of HCV infections can be accounted for 
by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  
Despite the lack of any scientific evidence to document 
transmission of HCV with airgun injectors, it is 
biologically plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

The Veteran denies any history of at-risk behavior for hepatitis 
C.  In various written submissions, he asserts he was exposed to 
air gun injections during his entry onto active duty, and that he 
shared razors with fellow soldiers.  He also submitted general 
literature on hepatitis C downloaded from the Internet.

Treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of this particular 
case there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  See, 
e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley 
v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).

The Board finds that determining the etiology of an infectious 
disease such as hepatitis C, includes determining whether there 
is a cause and effect relationship with specific at-risk 
behavior.  Such a determination is beyond the capability of the 
average layman, and that specialized medical training is needed 
to render opinions in that area.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  There is no evidence in the claims 
file that the Veteran has any specialized medical training.  
Thus, the Board finds him incompetent to render an opinion on a 
probable etiology for his hepatitis C or whether any Internet 
literature applies to his individual case.  38 C.F.R. 
§ 3.159(a)(2).  Further, there is no probative medical evidence 
of record that connects the submitted Internet literature to the 
Veteran's individual situation.

An August 2008 VA liver examination report notes the examiner 
conducted a review of the claims file, and he noted the Veteran's 
reports of his exposure to airgun injections, dental procedures, 
having shared razors, and his involvement in a motor vehicle 
accident.  He also reported to the examiner that he shared 
toothbrushes while in active service.  Following his examination 
of the Veteran and review of the claims file, the examiner 
diagnosed chronic hepatitis C.  The examiner opined that it was 
not as least as likely as not that the Veteran's hepatitis C was 
causally linked to his active service.  He noted the absence of 
any credible evidence that supported the Veteran's assertion of 
in-service exposure, and the fact that the Veteran's report of 
his personal medical history was inconsistent with his records.

A February 2009 report from a VA nurse practitioner notes 
treating the Veteran since October 2007 for his hepatitis C.  The 
report notes the Veteran to have multiple risk factors during his 
active service-as reported by the Veteran to the nurse 
practitioner.  (Emphasis added).  They were: blood exposure 
secondary to a motor vehicle accident in Germany; sharing razors 
with other servicemen; and, his recall of airgun injected 
immunization.  The nurse noted that any of the reported 
situations could have directly resulted in transmission of the 
hepatitis C virus to the Veteran with subsequent development of 
his chronic infection.

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is 
also mindful that it cannot make its own independent medical 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
As long as a plausible reasons is provided, the Board may favor 
one medical opinion over another.  Winsett v. West, 11 Vet. App. 
420, 424-25 (1998).  Further, a competent
medical opinion may not be rejected solely because it was based 
on history given by the claimant without first testing the 
credibility of the history on which it was based.  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 179  (2005).

The Veteran is competent to report his medical history, see 
38 C.F.R. § 3.159(a)(2), including in some instances, opinions or 
diagnoses that may have been reported to him by medical 
professionals.  Jandreau.  Applying all of these factors, 
however, the Board finds the Veteran to be an inconsistent 
historian at best, and an incredible at worse.  The Board rejects 
any reported history on which the VA nurse practitioner relied in 
making the 2009 report.

In the August 2008 liver examination report, the examiner noted 
the fact that the Veteran's report of the extent of his substance 
abuse was inconsistent with his medical records.  He reported 
having used cocaine on only an occasion or two, when in actuality 
he had undergone detoxification and inpatient treatment on a 
number of occasions.  His claim of being exposed to blood in the 
motor vehicle accident is also untrue.

The Veteran asserts in several written submissions that blood 
from injuries sustained by passengers was "all over" the scene 
of the accident.  The official investigation of the accident 
noted the vehicle overturned.  The two passengers were ejected, 
and the Veteran was pinned underneath,  One passenger sustained a 
bruised shoulder and was treated and released, and the other 
sustained minor abrasions and declined medical attention.  The 
Veteran was treated for a minor leg injury and released.  The 
official account of the accident casts considerable doubt on the 
assertion that blood was "everywhere."  

The Veteran's inpatient drug rehabilitation records note his 
extensive abuse of heroin and cocaine.  He has consistently 
denied sharing drug paraphernalia and intravenous ingestion of 
his drugs of choice, and his treatment records are silent as to 
method of ingestion.  Nonetheless, his substance abuse history is 
such that an August 2004 entry in his treatment records notes a 
diagnosis of alcoholic hepatitis.  Another example of his 
inconsistent reporting is that in April 2003 he reported to an 
examiner that he started drinking at age 10, while in another he 
reported at age 20.  The Board also notes the Veteran's efforts 
to minimize or explain away the disciplinary difficulties he had 
during his active service.  As noted earlier, he was discharged 
before completing his enlistment.

In light of the above, the Board finds the Veteran's statements 
to be devoid of credibility.  Further, since the nurse 
practitioner based his opinion entirely on the Veteran's reported 
history, that opinion is baseless, and the Board accords it no 
weight.  The Board finds nothing in the claims file that 
contradicts the opinion of the VA examiner at the liver 
examination that it is not likely the Veteran's hepatitis is 
related to his active service.  Thus, the Board is constrained to 
deny the claim.  38 C.F.R. § 3.303.  The benefit sought on appeal 
is denied.

Lumbar Spine Degenerative Disc and Joint Disease.

The Veteran is currently diagnosed with lumbar spine degenerative 
disc disease.  His treatment has included multiple spine 
surgeries.  Service treatment records note his treatment for low 
back pain in February 1978, which was after his physical 
examination for separation.  The Report Of Medical Examination 
noted the spine was assessed as normal.  In February 1978 he 
denied any history of back pain or of heavy lifting.  Physical 
examination revealed no swelling or discoloration.  There was 
slight pain when he raised both legs.  Otherwise, the examination 
was negative.  He was prescribed heat and Parafon.

There is no evidence of compensably disabling lumbar arthritis 
within one year of separation from active duty.  Private 
treatment records note the Veteran worked several years as an 
appliance mover, and that he sustained multiple lifting injuries.  

The August 2007 VA spine examination report notes a lifting 
injury in 1981 while pulling open a door.  He underwent spine 
surgery in 2001.  The Veteran reported the in-service vehicle 
accident to the examiner.  The examiner noted, however, that 
there was no documentation of a back injury, but there was an 
entry in 1977 that rehabilitation was successful.  Further, the 
1978 treatment noted no trauma or heavy lifting.  In light of the 
Veteran's treatment history, post-service lifting traumas, and 
the results of the clinical examination, the VA examiner opined 
the Veteran's lumbar spine degenerative disc disease, herniated 
discs, and degenerative joint disease with L5 radiculopathy was 
more likely the result of back injuries sustained after service.  
The treatment noted in the service treatment records, and the 
2007 clinical examination led the examiner to opine that only a 
myofacial strain of the lumbar paraspinal muscle was related to 
the Veteran's active service.

The VA examiner's opinion is fully supported by the evidence of 
record, as the post-service private treatment records note the 
numerous on-the-job lifting injuries.  Thus, the preponderance of 
the evidence is against the Veteran's claim on both a presumptive 
and direct basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Increased Rating Claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held 
that the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability, as is the case with the Veteran's myofacial lumbar 
strain.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  Fenderson, 
12 Vet. App. At 126.

Analysis

As noted earlier, the August 2007 VA examiner opined that medical 
history and clinical examination indicated it was at least as 
likely as not the Veteran experienced a myofacial strain of the 
lumbar paraspinal muscle in service.  A September 2007 rating 
decision granted service connection for that disorder and 
assigned an initial evaluation of 10 percent, effective November 
2006.  The Veteran appealed the initial evaluation.

The General Formula is used to evaluate lumbosacral strain under 
Diagnostic Code 5237.  It provides that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 20 percent rating applies if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or, if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if the 
disability is manifested by muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, General Formula, Diagnostic Code 5237.

For forward flexion of the thoracolumbar spine of greater than 
60 degrees but not greater than 85 degrees; or, a combined range 
of motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour, a 10 percent rating applies.  Id.

Physical examination revealed the Veteran to stand forward, 
flexed at 15 degrees.  The spine was symmetric.  There was 
tenderness to palpation, right greater than left, and he also 
reported pain in the lumbar spine not affected by palpation.  
Range of motion on forward flexion was to 30 degrees with a 
complaint of pain radiating to the right leg.  Extension was to 
neutral-or 0 degrees, with pain to the right leg reported.  
Straight leg raising caused bilateral hamstring tightness.  
Sensation was altered in the right lower extremity, and there was 
generalized weakness in the lower extremities.

The examiner noted, however, that the Veteran's lumbar range of 
motion, and related symptoms noted on the examination findings, 
were associated with lumbar degenerative disc disease and 
radiculopathy, which he opined were secondary to post-service 
injuries.  The only finding on clinical examination he associated 
with the lumbar strain was tenderness on palpation of the 
paraspinal muscles.

The General Formula is based entirely on objective criteria.  In 
view of the findings on examination, and the examiner's opinion, 
the Veteran's lumbar strain most nearly approximates the assigned 
10 percent rating, and it has manifested at that level throughout 
the entire initial rating period.  38 C.F.R. §§ 4.1, 4.7, 4.71a, 
General Formula, Diagnostic Code 5237.  A higher rating has not 
been met or approximated, as the Veteran's lumbar spine 
limitation of motion and associated neurological symptoms is 
secondary to his nonservice-connected post-operative lumbar 
degenerative disc disease and herniated disc with radiculopathy.

There is no evidence to indicate the Veteran's lumbar strain is 
exceptional so as to render the rating criteria inapplicable.  
Thus, there is no basis for a referral for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b)(1).

In reaching these decisions the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for dental trauma is denied.

Entitlement to service connection for am acquired mental 
disorder, including depression, secondary to service-connected 
lumbar strain is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to an initial evaluation higher than 10 percent for 
lumbar strain is denied.

Entitlement to service connection for degenerative disc and joint 
disease of the lumbar spine is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


